Citation Nr: 0329439	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  95-22 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
skull fracture with headaches, currently rated as 10 percent 
disabling.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  

3.  Entitlement to a compensable rating for a gastric ulcer.  

4.  Entitlement to an increased evaluation for a scalp 
laceration scar, currently rated as 10 percent disabling.  

5.  Entitlement to an increased evaluation for scar of the 
left thumb, currently rated as 10 percent disabling.  

6.  Entitlement to a temporary total rating for PTSD based on 
hospitalization and/or convalescence.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to December 
1986.  

This appeal arises from a November 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's claims for 
compensable ratings for residuals of a skull fracture, 
bilateral hearing loss, a gastric ulcer, and scars on the 
face and hands.  A March 1996 RO decision rated the veteran's 
residuals of a skull fracture to include headaches and 
increased the rating to 10 percent.  The RO also rated the 
veteran's scar of the left thumb separately and increased 
that rating to 10 percent and continued the denials of 
compensable ratings for his hearing loss, gastric ulcer, and 
scalp laceration scar.  

An RO decision in May 1998, in pertinent part, denied the 
veteran's claims for service connection for post-traumatic 
stress disorder (PTSD) and claims for a temporary total 
rating for PTSD based on hospitalization (38 C.F.R. § 4.29) 
and/or convalescence (38 C.F.R. § 4.30).  The veteran 
submitted a notice of disagreement (NOD) later that same 
month.  A May 1999 RO decision granted service connection and 
assigned a 30 percent rating for PTSD.  The veteran submitted 
a claim for an increased rating for PTSD in December 1999; he 
did not specify that he was disagreeing with the May 1999 
decision assigning a 30 percent rating; hence, such was 
properly considered a reopened claim by the RO rather than an 
NOD.  See Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002) (the language of 38 C.F.R. § 20.201 properly 
implemented 38 U.S.C. § 7105, and that assuming that the 
[claimant] desired appellate review, meeting the requirement 
of § 20.201 was not an onerous task).  Nevertheless, the RO, 
in a May 2000 decision, granted an increased rating for the 
veteran's PTSD to 50 percent  That decision was not appealed 
and became final.  38 C.F.R. § 3.104.  The veteran filed a 
claim for a rating in excess of 50 percent for PTSD in April 
2002; that claim was denied by the RO in a July 2002 
decision.  As the veteran did not submit a timely NOD to that 
decision and it is not argued otherwise, an issue of the 
proper rating for PTSD is not in appellate status.

As to the veteran's claim for a temporary total rating for 
PTSD based on hospitalization and/or convalescence, the Board 
notes that, in situations such as this, where a NOD has been 
received but a statement of the case (SOC) has not thereafter 
been issued, the United States Court of Appeals for Veterans 
Claims (Court) has held that the Board should remand the 
matter to the RO for the issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  The Board will 
address this matter in the remand below.    


REMAND

In November 2002 the veteran submitted a VA Form 1-9 on which 
he requested a Board of Veterans' Appeals (Board) hearing at 
the local office before a Member of the Board (i.e., Travel 
Board hearing).  

Given the expressed intent of the appellant, the Board 
concludes that this case must be returned to the RO to 
arrange for a Travel Board hearing.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2002).  

The Board also notes that, as set forth above, a May 1998 /RO 
decision, in pertinent part, denied the veteran's claim for a 
temporary total rating for PTSD based on hospitalization 
and/or convalescence.  The veteran thereafter submitted a 
statement which the Board construes as a timely Notice of 
Disagreement with that determination.  Because a Statement of 
the Case has not yet been issued, a remand for this action is 
necessary.  Manlincon, supra.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should issue a Statement of 
the Case to the veteran and his 
representative addressing the issue of 
entitlement to a temporary total rating 
for PTSD based on hospitalization 
(38 C.F.R. § 4.29) and/or convalescence 
(38 C.F.R. § 4.30).  The Statement of the 
Case should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal. 38 C.F.R. § 20.302(b) (2002).

This claim should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

2.  The RO should schedule the appellant 
for a Travel Board hearing in conjunction 
with the claims that are currently in 
appellate status.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




